Citation Nr: 1636132	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-18 455	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for a right hand disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a psychiatric disability to include post-traumatic stress disorder (PTSD) and depression. 

4.  Entitlement to service connection for diabetes mellitus (DM) to include as secondary to claimed inservice herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1968 to December 1970 and from May 1972 to May 1974. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from several rating actions of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  In a January 2009 decision, the RO denied claims for service connection for a right knee and right hand disability as well as service connection for DM.  In July 2010, the RO denied a claim for service connection for a psychiatric disability.

In October 2011, the RO denied claims for service connection for PTSD and depression.  The claim of service connection for PTSD and depression is considered as part of the claim of service connection for a psychiatric disability.  See, Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

In February 2012, the Board remanded this case.

The issue of service connection for DM is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran does not have a right hand disability which is attributable to service.

2.  Right knee disability, degenerative joint disease with meniscus tear, status post arthroscopies, is not attributable to service nor was arthritis manifest within one year of service.  

3.  The Veteran's current psychiatric disability, bereavement and adjustment disorders, is not attributable to service; the Veteran does not have PTSD or major depressive disorder.  


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).

2.  Right knee disability, degenerative joint disease with meniscus tear, status post arthroscopies, was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  

3.  Psychiatric disability, bereavement and adjustment disorders, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in May 2008, November 2008, March 2010, May 2011, and August 2011 letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The issued notice letters are adequate upon which to adjudicate this appeal.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that VA has met its duty to notify and assist as related to the adjudication of the issues reviewed on the merits in this decision.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Right Hand

A review of the STRs reveals that in May and July 1970, the Veteran sustained cuts to his right ring and little finger and was diagnosed with paronychia on the right third finger.  However, the December 1970 separation examination yielded normal findings for the upper extremities.  The Veteran re-entered service in May 1972.  A subsequent June 1973 reported reflected a diagnosis of right hand sprain and a two inch abrasion to the right hand.  The May 1974 separation examination was normal except for a scar over his right thumb. 

The United States Court of Appeals for Veterans Claims (Court) consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

"Arthralgia" is defined as pain in a joint.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Mere pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability). 

The Veteran complains of right hand pain/soreness, spasms and shocks.  He is competent to report complaints and is credible in this regard.  However, a VA compensation examiner specifically determined there is no current right hand disability, including underlying diagnosis, to account for these symptoms including pain.  Specifically, in April 2012, the Veteran was afforded a VA examination.  At that time, there were no abnormalities of the right hand fingers or thumb.  Hand grip and strength were normal.  On examination, there was no pain or tenderness demonstrated.  The examiner concluded that there was no objective evidence of any right hand pathological condition.  It was noted that the STRs showed various minor abrasions without any residuals or significant injuries.  Following a 1973 motorcycle accident, the Veteran reported having a sore right hand and was diagnosed with a sprain, but there were no residuals.  Post-service, there was one episode of right hand pain in June 2007 in the ring finger, but the x-rays were normal.  There was no right hand disability including of the ring finger shown on the examination.  

The Board attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record to the extent there often has not been any underlying diagnosis, and included consideration of the Veteran's relevant medical history, including her symptoms and responsibilities in service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner based the opinion on a review of the record, but also on the Veteran's history as recounted by him and as shown in the record.  Hence, there were multiple supporting bases of the opinion.

The Board finds that the VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  He is certainly competent to report experiencing pain and other symptoms, but the VA medical opinion is more probative regarding an assessment of underlying diagnosis as well as etiology.  Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted.

Therefore, in the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a right hand disability is not warranted.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.



Right Knee

The STRs reveal that during the Veteran's first period of service, in October 1969, the Veteran had right thigh pain after dancing.  He had deep swelling of the right thigh.  On his December 1970 separation examination, the Veteran's lower extremities were normal.  In July 1973, a service treatment record showed the Veteran complained of trauma to his right leg following a vehicular accident.  He had a sore calf at that time.  On his May 1974 separation examination, the evaluation of the lower extremities was normal.  It was noted that the Veteran had a scar of the leg.  

Post-service, in January 2005, the Veteran sustained a work related injury to his right knee when an electric jack handle hit the right knee on January 5, 2005.  Initial x-rays showed degenerative joint disease.  A magnetic resonance imaging also showed degenerative joint disease as well as chondromalacia of the patella.  At the time of initial treatment, the Veteran reported that he had previously had a right knee injury approximately 20 years ago whereby he fell onto the knee and subsequently required extensive reconstructive surgery.  The Veteran subsequently had restricted flexion.  Following the work-related January 2005, the Veteran participated in physical therapy.  He also filed a workman's compensation claim for the injury.  Records also noted that thereafter, the Veteran underwent an arthroscopic chondroplasty of the medial and lateral femoral condyle and a derangement of the medial and lateral meniscus with correction thereof.  The Veteran required a lateral retinacular release for patellofemoral malalignment.

The November 2007 Pennsylvania Department of Labor decision regarding the termination of worker's compensation benefits for the right knee described this injury and the history of the right knee, indicating that the Veteran had sustained a work-related right knee contusion in January 2005.  A physician, Dr. R., opined that the original injury had healed and the Veteran had the current work capacity that he had the day before this work injury occurred.  It was also noted that the Veteran had reported that he had a knee problem around 1977 when he worked at a prison and was kicked during a fight.  He had torn cartilage in the right kneecap.  Following this injury, he had no problems with his right knee.  The Veteran did not mention an inservice injury to the right knee.  

June 2007 VA records revealed that the Veteran had considerable degenerative changes of the right knee with some narrowing of the joint space medially.  The Veteran had considerable degenerative changes involving the articulating surface of the patella and adjacent femur with some narrowing of the patellofemoral space.  A moderately large metallic staple could be seen within the tibial plateau medially.

More recently, the Veteran reported that he injured his right knee in an inservice motorcycle accident.  In October 2010, the Veteran submitted a picture of himself that he had sent to his wife.  This photograph is dated in June 1973 and showed the Veteran sitting in a chair with a cast that from his knee to his foot. 

In April 2012, the Veteran was afforded a VA examination.  The examiner reviewed the records and examined the Veteran.  The examiner opined that it was less likely than not that the Veteran's degenerative joint disease of the right knee with meniscus tear, status post arthroscopies, incurred in or aggravated by service.  The examiner indicated that an inservice skin abrasion was treated and there was no mention of the right knee joint.  The Veteran was also treated for pulled muscles, but the right knee joint was not involved.  The examiner noted the Veteran's statement that his right knee was injured in a motorcycle accident and he was placed in a cast, but the examiner indicated that there was a contusion of the right calf muscles and abrasions by the foot, and the Veteran was placed in a short leg cast for presumed ankle strain.  A picture submitted by the Veteran (as previously noted) showed the Veteran in the cast.  The examiner noted that the cast was below the knee and that the Veteran was bending his knee in the photograph.  The examiner stated that this photograph did not show knee involvement given that the knee was bent, was not casted, and was not immobilized.  Also, a subsequent March 1974 examination did not identify right knee abnormality.  The examiner opined that current right knee disability was not due to service, but began after work related incidents in 1977 when the Veteran was kicked during a fight while working at a prison, and the 2005 work related incident which resulted in a workman's compensation claim.  

In this case, the Veteran was treated for right thigh and calf complaints during service; however, specific knee joint injury or disease was not shown.  A VA examiner addressed the photograph submitted by the Veteran and explained that it did not show right knee involvement based on the position of the knee and the type of cast.  After service, the Veteran sustained two injuries at work which both required knee surgery.  When the Veteran was examined following the second injury which occurred in January 2005, he already had arthritis of the right knee; however, the VA examiner indicated that the arthritis was related to the first injury.  Overall, the VA examiner indicated that current right knee disability was not attributable to service.

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Although the Veteran is competent to report his right knee symptoms, his statements are less probative than the medical opinion regarding whether his current right knee disability is etiologically related to service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative).

Accordingly, as the most probative evidence establishes that current right knee disability had a post-service onset, more than one year after service, and is not attributable to service, service connection is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Psychiatric Disability

The STRs showed that the Veteran made complaints of insomnia in March 1970 and December 1972.  He also complained of having chronic anxiety and depression due to an adult situational reaction in January 1973 as well as having anti-social tendencies with anxieties over work and his absence from his wife in July 1973.  At that time, the examiner did not feel that the Veteran had a diagnosable character and behavior disorder.  The examiner indicated that the Veteran was under significant stress at the present time most likely due mainly to separation from family.

Post-service VA records reflected treatment of the Veteran for bereavement and depression after the death of his wife and ensuing financial problems.  See January 2010 treatment record.  In November 2010, the Veteran was seen for adjustment disorder, bereavement, and personality disorder, not otherwise specified.  It was noted that the Veteran had multiple stressors consisting of the death of his wife, estranged  relations with grown children, financial strain, lack of employment, multiple vague somatic complaints, emotional outbursts, and the recent break-up with most recent girlfriend. VA records reflected treatment for these diagnoses.

In April 2012, the Veteran was afforded a VA examination.  The examiner reviewed the record and performed a mental status examination.  He opined that it was less likely as not that neither the bereavement or adjustment disorder mixed with anxiety and depressed mood were incurred in or were aggravated by the Veteran's military service.  The examiner indicated that a review of the STRs reflected that the Veteran was experiencing anxiety and depression at that time due to situational stressors including being separated from his pregnant wife financial stress work stress and failure to pass the GED.  The Veteran was discharged from the Marines in 1970 and he subsequently re-enlisted from 1972 to 1974.  He did not seek subsequent mental health treatment until 2010.  According to 2010 psychiatric records, the Veteran was experiencing a number of stressors at the time of the consult including his wife's death one year earlier, a break-up with his recent girlfriend, poor relationships with his children, unemployment and financial problems.  The examiner concluded that the Veteran did not meet the criteria for major depressive disorder at this time.  His report of feeling depressed "maybe two or three times a week" for maybe an hour to five hours was not frequent enough to meet the criteria for major depressive disorder.  Moreover, the Veteran denied experiencing anhedonia which is another symptom of major depression.   

In this case, there is no current diagnosis of PTSD or Major Depressive Disorder.  Rather, the Veteran has been diagnosed as having bereavement and adjustment disorder mixed with anxiety and depressed mood.  The VA examiner in April 2012 provided a medical opinion which attributed current psychiatric disability to post-service stressors and concluded that current disability was not attributable to service.  Inasmuch as the VA opinion clearly was based upon both examination of the Veteran and consideration of his documented medical history and statements, and because the rationale underlying the opinion is reasonable and consistent with the evidence of record, this opinion constitutes the most probative evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Therefore, service connection for a psychiatric disability is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a right hand disability is denied.

Service connection for a right knee disability, degenerative joint disease with meniscus tear, status post arthroscopies, is denied.

Service connection for a psychiatric disability, bereavement and adjustment disorders, is denied.



REMAND

DM

The Veteran asserts that he was exposed to herbicides in Japan and in Thailand.  He maintained that his duties including working on vehicles that had returned from Vietnam and repairing helicopters that flew back from missions in Vietnam to Japan.  He states that these vehicles/aircraft had been exposed to/sprayed by Agent Orange.  Thus, he contends that the exposure to herbicides including Agent Orange resulted in his DM, which is a presumptive disorder for herbicide exposure.  38 C.F.R. § 3.309(d).  On remand, the RO attempted to verify the Veteran's service in Thailand and any potential exposure to herbicides.  The information obtained did not confirm service in Thailand and any potential exposure to herbicides and also indicated that there was no herbicide exposure in Japan.  See June 2012 Formal Finding.  

Nonetheless, service connection for DM may still be established on a direct-incurrence basis.  In that regard, there is no medical opinion of record.  Thus, the Board finds that an opinion should be obtained, since additional evidence may be added to the record, as noted above.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  After completing directive #1, obtain a VA medical opinion.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that DM had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


